                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DAVID W. HARRELSON and SHERI              )
HARRELSON,                                )
                                          )
                    Plaintiffs,           )
                                          )
            v.                            )          1:18-cv-862
                                          )
USAA GENERAL INDEMNITY                    )
COMPANY,                                  )
                                          )
                    Defendant.            )

                      MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

       This is an insurance coverage dispute.               Plaintiffs contend

that    David    Harrelson’s     policy       with   Defendant     USAA   General

Indemnity   Company    (“USAA”)     covers      liability    for    an    accident

involving an automobile owned by his wife, Sheri Harrelson, and

driven by her son.        The Harrelsons allege breach of contract,

breach of duty of good faith and fair dealing, unfair and deceptive

trade practices, and unfair claims settlement practices.                   Before

the court is USAA’s motion for judgment on the pleadings pursuant

to Federal Rule of Civil Procedure 12(c).              (Doc. 20.)     The motion

is fully briefed (Docs. 21, 22, 23) and ready for decision.                    For

the reasons that follow, the motion will be granted and the action

will be dismissed.

I.     BACKGROUND

       The allegations of the complaint, taken in the light most
favorable to the Harrelsons, show the following:

     In November 2016, Sheri Harrelson’s son from a prior marriage,

Carlton Cranford (“Carlton”), was involved in a car accident with

Dawn Byrd while driving a Jeep.        (Doc. 3 ¶ 7.)     At the time,

Carlton lived with both his mother, Sheri, who had married David

Harrelson, and his biological father, Brent Cranford.      (Id. ¶ 8.)

The Jeep was titled in both Sheri Harrelson’s and Brent Cranford’s

names, because they shared the cost purchasing it.         (Id. ¶ 9.)

The Jeep was insured by Allstate Insurance (“the Allstate Policy”),

and Sheri Harrelson paid the Allstate Policy premiums. (Id. ¶ 10.)

At the time of the accident, David Harrelson insured two other

automobiles under a policy with USAA (“the USAA Policy”).        (Id.

¶ 11; Doc. 3-2.)     The USAA Policy identified David Harrelson as

the “named insured” and listed him, Sheri Harrelson, and Carlton

Cranford as “operators.”      (Doc. 3-2 at 6.)    At the time of the

accident, Carlton was the sole operator of the Jeep and used it as

his own.   (Doc. 3 ¶ 27.)   Neither the Harrelsons nor Brent Cranford

used the Jeep on a regular basis.      (Id.)

     As a result of the accident, Byrd sued the Harrelsons and

Carlton in state court seeking damages in excess of $70,000 for

personal injuries.   (Id. ¶ 12; Doc. 3-4.)     Byrd brought a separate

cause of action against the Harrelsons pursuant to the family




                                   2
purpose doctrine 1 on the grounds that at the time of the accident

Carlton was driving the Harrelsons’ son to school.         (Doc. 3 ¶ 13.)

Allstate tendered its available coverage to Byrd in exchange for

a covenant not to enforce any judgment against Brent and Carlton

Cranford.     (Id. ¶ 14; Doc. 3-5.)

      After   notifying   USAA   of   Byrd’s    suit   against   them,   the

Harrelsons wrote to USAA to demand defense and indemnification for

excess coverage.     (Doc. 3 ¶¶ 15–16.)        USAA refused on the ground

that its policy did not cover liability for the accident.                (Id.

¶ 17; Doc. 3-6.)    Following USAA’s refusal, Byrd obtained entry of

default against the Harrelsons.           (Doc. 3 ¶ 18; Doc. 3-7.)       The

Harrelsons hired counsel, had the entry of default set aside, and

again demanded that USAA defend and indemnify them, which USAA

again refused.     (Doc. 3 ¶¶ 19–21.)       Byrd then offered to settle

with USAA, but USAA again declined, citing lack of coverage for

the accident.     (Id. ¶¶ 22–23; Doc. 3–9.)       On August 23, 2018, the

Harrelsons filed this lawsuit against USAA in state court.           (Doc.

3.)   USAA removed the case and filed an answer.         (Docs. 1, 6).    In

January 2019, Byrd filed a motion to intervene (Doc. 12), which


1The family purpose doctrine “imposes liability upon the owner or person
with ultimate control of a motor vehicle for its negligent operation by
another when it is shown (1) that the operator was a member of his
family . . . and was living in his home, (2) that the vehicle was owned,
provided and maintained for the general use, pleasure and convenience
of his family and (3) that the vehicle was being so used by a member of
his family at the time of the accident with his express or implied
consent.” Williams v. Wachovia Bank & Tr. Co., 233 S.E.2d 589, 592 (N.C.
1977).

                                      3
was denied (Doc. 18).

     The pertinent provisions of the USAA Policy provide:

     DEFINITIONS:

     Throughout this policy, “you” and “your” refer to:

     1.   The “named insured” shown in the Declarations; and

     2.   The   spouse   if       a       resident   of   the   same
          household. . . .

     “We,” “us” and “our” refer to the Company providing this
     insurance.

                              *       *     *

     “Family member” means a person related to you by blood
     [or] marriage . . . who is a resident of your
     household. . . .

                            *   *   *
     “Your covered auto” means: (1) Any vehicle shown in the
     Declarations. . . .

(Doc. 3-2 at 22.)

                              *       *     *

     INSURING AGREEMENT

     We will pay damages for bodily injury or property damage
     for which any insured becomes legally responsible
     because of an auto accident. . . . We will settle or
     defend, as we consider appropriate, any claim or suit
     asking for these damages. In addition to our limit of
     liability, we will pay all defense costs we incur. Our
     duty to settle or defend ends when our limit of liability
     for this coverage has been exhausted. We have no duty
     to defend any suit or settle any claim for bodily injury
     or property damage not covered under this policy.

     “Insured” as used in [the Insuring Agreement] means:

     1.   You or any family member for the ownership,
          maintenance or use of any auto or trailer.

                                      4
     2.       Any person using your covered auto. . . .

(Id. at 24.)

                                *   *      *

     EXCLUSIONS

     .    .    .

     B.       We do not provide Liability Coverage        for   the
              ownership, maintenance or use of:

     1.       Any vehicle, other than your covered auto, which
              is:

                   a.   owned by you; or

                   b.   furnished for your regular use.

     2.       Any vehicle, other than your covered auto, which
              is:

                   a. owned by any family member; or

                   b. furnished for the regular use of any family
                      member.

              However, this exclusion (B.2.) does not apply to
              your maintenance, or use of any vehicle which is:

                   a.   owned by a family member; or

                   b.   furnished for the regular use of a family
                        member.

(Id. at 26.)

     The Harrelsons argue that the USAA Policy covers Carlton’s

Jeep accident.      USAA maintains that the accident falls squarely

within exclusions to the USAA Policy, and the company therefore

has no obligation to defend or indemnify the Harrelsons in Byrd’s


                                    5
lawsuit.

II.   ANALYSIS

      A.      Motion for Judgment on the Pleadings

      The standard of review governing motions for judgment on the

pleadings is identical to that employed on motions to dismiss for

failure to state a claim under Federal Rule of Civil Procedure

12(b)(6).      Drager v. PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir.

2014).     A Rule 12(c) motion differs from a 12(b)(6) motion based

on the materials the court may consider in testing the complaint’s

sufficiency     –-   under    Rule    12(c),   the    court    may   consider    the

complaint, the answer, and documents incorporated by reference

into these pleadings.          Mendenhall v. Hanesbrands, Inc., 856 F.

Supp.    2d   717,   724    (M.D.N.C.     2012).      “Specifically,     exhibits

‘integral to and explicitly relied on in the complaint’ may be

reviewed, provided their authenticity is not in question.”                  Colin

v. Marconi Commerce Sys. Emps. Ret. Plan, 335 F. Supp. 2d. 590,

596 (M.D.N.C. 2004) (quoting Phillips v. LCI Int’l, Inc., 190 F.3d

609, 618 (4th Cir. 1999)).           In this case, the USAA Policy can be

considered because it is specifically referenced in, and attached

to, the Harrelsons’ complaint.            (Doc. 3.)

      To   survive    a    motion    to   dismiss    under    Rule   12(b)(6),   “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

                                          6
Corp. v. Twombly, 550 U.S. 544, 570 (2007)).            In considering a

Rule 12(b)(6) motion, a court first “separates factual allegations

from allegations not entitled to the assumption of truth.”              Sauers

v. Winston-Salem/Forsyth Cty. Bd. of Educ., 179 F. Supp. 3d 544,

550 (M.D.N.C. 2016) (citing Iqbal, 556 U.S. at 681).                Conclusory

allegations     and   allegations   that   are     simply     a     “formulaic

recitation of the elements” are not entitled to the assumption of

truth.     Id. (quoting Iqbal, 556 U.S. at 681).             The court then

determines “whether the factual allegations, which are accepted as

true, ‘plausibly suggest an entitlement to relief.’”              Id. (quoting

Iqbal, 556 U.S. at 681).      A claim is facially plausible when the

plaintiff “pleads factual content that allows the court to draw

the   reasonable      inference   that   the     defendant     is     liable,”

demonstrating “more than a sheer possibility that a defendant has

acted unlawfully.”      Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556–57).

      B.     USAA Policy

      USAA does not dispute that, barring the application of any

exclusionary provision of the USAA Policy, the company would be

obliged to provide coverage for the accident. 2               USAA argues,

however, that the Harrelsons’ allegations fail as a matter of law



2
  The USAA   Policy states that the company “will pay damages for bodily
injury . .   . for which any insured becomes legally responsible because
of an auto   accident.” (Doc. 3-2 at 24.) The Harrelsons and Carlton are
“insureds”   within the USAA Policy’s definitions. (Id.)

                                    7
because liability for damages stemming from Carlton’s accident in

the Jeep is barred by two coverage exclusions.     (Doc. 21 at 9.)

The Harrelsons argue that David Harrelson is a named insured under

the USAA Policy and is covered under the family purpose doctrine.

They also argue that their complaint does not allege that the Jeep

was used regularly by Carlton, thus preventing application of one

of the USAA Policy exclusions.

     North Carolina law governs the interpretation of the USAA

Policy.   (Doc. 21 at 3; Doc. 22 at 4.)    See Fortune Ins. Co. v.

Owens, 526 S.E.2d 463, 466 (N.C. 2000); N.C. Gen. Stat. § 58-3-1.

Under North Carolina law, the “interpretation of language used in

an insurance policy is a question of law, governed by well-

established rules of construction.”    N.C. Farm Bureau Mut. Ins.

Co. v. Mizell, 530 S.E.2d 93, 95 (N.C. Ct. App. 2000) (citing

Allstate Ins. Co. v. Chatterton, 518 S.E.2d 814, 816 (N.C. Ct.

App. 1999)).   If the insurance policy is “ambiguous and reasonably

susceptible to more than one interpretation,” the court must

construe the policy in favor of the Harrelsons and against USAA.

Id. (citing Wachovia Bank & Tr. Co. v. Westchester Fire Ins. Co.,

172 S.E.2d 518, 522 (N.C. 1970)); see, e.g., Wash. Hous. Auth. v.

N.C. Hous. Auths. Risk Retention Pool, 502 S.E.2d 626, 628 (N.C.

Ct. App. 1998) (describing that this presumption exists because

“the insurer prepares the policy and chooses the language”).   But

if the language is clear and unambiguous, the court must enforce

                                 8
the policy as written.           Mizell, 530 S.E.2d at 95; see also

Westchester Fire, 172 S.E.2d at 522.               The parties may not invite

ambiguity merely by claiming that the policy language is unclear;

rather, “[n]on-technical words are to be given their meaning in

ordinary speech unless it is clear that the parties intended the

words to have a specific technical meaning.”               Mizell, 530 S.E.2d

at 95 (citing Chatterton, 518 S.E.2d at 817).               Where the policy

“defines a term, then that definition is to be applied,” even if

a more colloquial meaning is normally used.              Nationwide Mut. Ins.

Co. v. Mabe, 444 S.E.2d 664, 667 (N.C. Ct. App. 1994).

       When deciding whether an insurer has a duty to defend, a court

must compare the complaint with the insurance policy to determine

if the complaint alleges facts that appear to fall within the scope

of the insurance coverage.       Washington Hous. Auth., 502 S.E.2d at

629 (quoting Waste Mgmt. of Carolinas, Inc. v. Peerless Ins. Co.,

323 S.E.2d 726, 730 (N.C. Ct. App. 1984)).               Thus, the Harrelsons

have   a   right   to   a   defense   if     their   allegations    evidence   a

“‘potential    that     liability     will    be     established    within   the

insurance coverage’ and the complaint contains ‘no allegation of

facts which would necessarily exclude coverage.’”                  Id. (quoting

Waste Mgmt. of Carolinas, 323 S.E.2d at 730); See also Harleysville

Mut. Ins. Co. v. Buzz Off Insect Shield, LLC, 692 S.E.2d 605, 611

(N.C. 2010) (“In determining whether an insurer has a duty to

defend, the facts as alleged in the complaint are to be taken as

                                       9
true and compared to the language of the insurance policy.       If the

insurance policy provides coverage for the facts as alleged, then

the insurer has a duty to defend.”).

     With this legal framework in mind, the court turns to each of

the policy exclusions on which USAA relies.

            1.   Owned Auto Exclusion (9.B.1.a)

     USAA first argues that paragraph 9.B.1.a. (the “Owned Auto

Exclusion”) applies and prevents liability coverage for Carlton’s

accident.    This exclusionary provision reads:

     B.     We do not provide Liability Coverage         for   the
            ownership, maintenance or use of:

     1.     Any vehicle, other than your covered auto, which
            is:

            a.   owned by you;

(Doc. 3-2 at 26.)      USAA argues that, because the USAA Policy

defines “you” and “your” as the “named insured” (David Harrelson)

and the spouse of the “named insured” (Sheri Harrelson), the Owned

Auto Exclusion must be read to mean that the Jeep is not covered

by USAA’s Policy.    Under the policy, the “covered autos” are the

Harrelsons’ two other vehicles, a 2002 Nissan and a 2013 Hyundai.

(Id. at 6, 22.)     According to USAA, therefore, the Jeep, which

Sheri owned with her prior husband, Brent Cranford (Doc. 3 ¶ 9),

was not covered because it is a vehicle owned by an insured and is

not one of the “covered autos.”        In support of its understanding

of the Owned Auto Exclusion, USAA cites to a North Carolina Court

                                  10
of Appeals case with similar facts.

     In Griswold v. Integon General Insurance Corporation, a son

lived with his mother and stepfather.       560 S.E.2d 861, 862 (N.C.

Ct. App. 2002).   The family owned three vehicles, one of which was

provided to the son for his use.     Id.   Following advice from their

insurance agent to avoid higher rates, the family took out two

insurance policies for their vehicles.      One policy covered the two

vehicles that the mother and stepfather used, and a second policy

issued by a different insurance company covered the vehicle that

the son used.   See id. at 862–63.    As here, the son, while driving

the car that only he used, got into an accident and a lawsuit

followed.   See id. at 863.   The family sought to compel the first

insurance company –- whose policy covered the two vehicles that

the mother and stepfather drove –- to provide excess liability

insurance coverage, and the insurance company claimed its policy

did not cover liability for the accident.      Id.

     The insurance policy in Griswold is nearly identical to the

USAA Policy in this case.     Indeed, the two coverage exclusions

that the company in Griswold relied upon in support of its argument

are verbatim copies of the coverage exclusions at issue here.     Id.

at 864.     And, just as here, the Griswold policy limited the

definition of “you” and “your” to named insureds and their spouses,

which excluded the son but included the mother and stepfather.

See id.     The court held that the policy did not obligate the

                                 11
insurance company to provide coverage for the son’s accident, as

the policy’s exclusions for owned autos and regular use applied.

See id. at 864–66.

     The Harrelsons argue that Griswold is distinguishable in

regard to the Owned Auto Exclusion for two reasons.       First, they

argue that the case addressed a situation in which the parents

were “attempting to avoid paying premiums,” which they say is not

present here as the Jeep was covered by the Allstate Policy.      (Doc.

22 at 7.)     Second, they contend that in Griswold the mother and

stepfather fell within the definition of “you” and “your” because

they co-owned the son’s vehicle, whereas here, only Sheri Harrelson

but not her husband, David, owned the Jeep. 3     (Id. at 7–8.)     The

Harrelsons’ arguments are unpersuasive.

     As to the first argument, although the family in Griswold was

seeking to reduce its costs by splitting insurance coverage, the

court did not rely on this fact in its interpretation of the

insurance policy finding no coverage.    See Griswold, 560 S.E.2d at

864–66.     As to the second argument, it is simply unsupported by

the policy.    There is no indication that the Owned Auto Exclusion

applies only if David and Sheri Harrelson co-owned the Jeep;

rather, “you” and “your” do not combine the Harrelsons but refer

to David and Sheri individually.      Other courts have interpreted


3 Brent Cranford’s co-ownership of the Jeep is immaterial here because
he is only named in the Allstate Policy, not the USAA Policy

                                 12
similar or identical insurance policy provisions to mean that “you”

and “your” refer to the named insured and his or her spouse as

alternatives, not a single entity.    See MacLearn v. Commerce Ins.

Co., 37 A.3d 393, 397 (N.H. 2012); Sheldon v. Hartford Ins. Co.,

189 P.3d 695, 699 (N.M. Ct. App. 2008); Hacker v. Dickman, 661

N.E.2d 1005, 1007 (Ohio 1996); Sunshine Ins. Co. v. Sprung, 452

N.W.2d 782, 784 (S.D. 1990) (per curiam); Schelinski v. Midwest

Mut. Ins. Co., 863 P.2d 564, 568 (Wash. Ct. App. 1993); Hillman v.

Grace, 498 So.2d 1108, 1110 (La. Ct. App. 1986); Garrison v. Farm

Bureau Mut. Ins. Co., 270 N.W.2d 678, 679 (Mich. Ct. App. 1978).

The South Dakota Supreme Court in Sprung provides an instructive

analysis:

   [I]t is significant that the words “you” and “your” are
   defined in the policy to refer to both [the named insured]
   and [the named insured’s spouse]. Thus, whenever the words
   “you” and “your” are used in the policy, both [the husband]
   and [the wife] are included. Applying this definition to
   the [Owned Auto Exclusion] reveals that no liability
   coverage is extended for use of any vehicle other than the
   covered   auto,   owned   by  [named   insured]   or   [the
   spouse] . . . .

Sprung, 452 N.W.2d at 784.   The Harrelsons have cited no authority

to distinguish these cases or provided any persuasive reason to

support their urging of the definition of “you” and “your.”

     The court therefore finds that, properly understood, the

Owned Auto Exclusion unambiguously excludes coverage for vehicles

that either of the Harrelsons owns that are not specifically named

as “covered autos” in the USAA Policy.      The Jeep clearly falls

                                 13
into this category because (1) Sheri owns the Jeep, and (2) it is

not one of the covered autos under the USAA Policy.             The fact that

David Harrelson also did not own the Jeep is irrelevant.                    As a

result,   USAA   correctly    argues    that   the   Owned     Auto   Exclusion

applies, the exclusion precludes coverage of the Jeep accident,

and USAA does not have a duty to defend.

           2.    Regular Use Exclusion (9.B.2.b)

     Alternatively,    USAA    argues       that   Exclusion    9.B.2.b     (the

“Regular Use Exclusion”) also applies and does not obligate it to

provide coverage for the Jeep accident.            That exclusion reads:

     B.    We do not provide Liability Coverage                 for   the
           ownership, maintenance or use of:

     . . .

     2.    Any vehicle, other than your covered auto, which
           is:

                 a. owned by any family member; or

                 b. furnished for the regular use of any family
                 member.

     However, this exclusion (B.2.) does not apply to your
     maintenance, or use of any vehicle which is:

     a. owned by a family member; or

     b. furnished for the regular use of a family member.

(Doc. 3-2 at 26.)    USAA argues that because the Jeep was furnished

for the regular use of Carlton and because “you” and “your” refers

only to David and Sheri Harrelson, the exception to the Regular

Use Exclusion does not apply.          Rather, the exception covers only

                                       14
use of the Jeep by the Harrelsons, who were not using it at the

time of the accident.      Therefore, USAA contends, the exclusion

applies.

     The Harrelsons respond by arguing that their complaint fails

to allege facts sufficient to conclude that the Jeep was furnished

for Carlton’s regular use and that none of the pleadings alleges

who used the Jeep, “just that the Jeep was being used by Carlton

on the day of the [a]ccident.”     (Doc. 22 at 6.)   They note that

the USAA Policy does not define the phrase “regular use” and point

to North Carolina cases for the proposition that the meaning of

“regular use” in insurance policies varies according to the unique

facts and circumstances of each case.   See, e.g., N.C. Farm Bureau

Mut. Ins. Co. v. Warren, 390 S.E.2d 138, 140 (N.C. 1990).     North

Carolina courts have determined that whether a vehicle is furnished

for a non-owner’s “regular use” depends upon the “availability of

the [vehicle] for use by [the non-owner] and the frequency of its

use by [the non-owner].”   Whaley v. Great Am. Ins. Co., 131 S.E.2d

491, 498 (N.C. 1963).   See also Jenkins v. Aetna Cas. & Sur. Co.,

378 S.E.2d 773, 778 (N.C. 1989); N.C. Farm Bureau Mut. Ins. Co. v.

Morgan, 675 S.E.2d 141, 142 (N.C. Ct. App. 2009); McGuire v.

Draughon, 612 S.E.2d 428, 430–31 (N.C. Ct. App. 2005); Nationwide

Mut. Ins. Co. v. Walters, 541 S.E.2d 773, 776 (N.C. Ct. App. 2001);

Nationwide Mut. Ins. Co. v. Bullock, 203 S.E.2d 650, 652 (N.C. Ct.

App. 1974); cf. Warren, 390 S.E.2d at 140 (categorizing the test

                                 15
for “regular use” into two “class[es]” of cases).         Thus, the

Harrelsons contend, it is premature to conclude that the Regular

Use Exclusion applies.

        The Harrelsons’ argument is contrary to their own complaint.

The complaint specifically alleges that “Carl[ton] Cranford was

the sole operator of the Harrelson/Cranford Jeep and treated it as

his own and Brent Cranford, Sheri Harrelson and David Harrelson

did not use the Jeep on a regular basis.”     (Doc. 3 ¶ 27.)   Under

the Harrelsons’ own complaint, no other plausible conclusion can

be reached other than that the Jeep was furnished for Carlton’s

regular use.    Any attempt to avoid this clear construction through

artful pleading is rejected.

                                *    *   *

     Because both exclusions to coverage apply to the accident at

issue, USAA has complied with the terms of its policy.    Therefore,

the Harrelsons’ breach of contract claim fails as a matter of law.

As the remaining claims depend on the contract claim, they likewise

fail.    See, e.g., Cordaro v. Harrington Bank, FSB, 817 S.E.2d 247,

256–57 (N.C. Ct. App. 2018) (holding that when a claim for breach

of the covenant of good faith and fair dealing is based upon the

same acts as a claim for breach of contract, the invalidity of the

breach of contract claim is likewise fatal to the breach of good

faith and fair dealing claim); Riders v. Hodges, 804 S.E.2d 242,



                                    16
249 (N.C. Ct. App. 2017) (unfair and deceptive trade practices

claim fails).

III. CONCLUSION

     For the reasons stated, the USAA Policy does not provide

coverage for the Jeep accident alleged in Byrd’s lawsuit, and USAA

has no duty to provide a defense or indemnity for the litigation.

     IT IS THEREFORE ORDERED that USAA’s motion for judgment on

the pleadings (Doc. 20) is GRANTED and the action is DISMISSED

WITH PREJUDICE.



                                       /s/   Thomas D. Schroeder
                                    United States District Judge

November 27, 2019




                               17
